  Case 3:16-cv-03089-N Document 115 Filed 03/20/19                        Page 1 of 2 PageID 1125

                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

 VICKI TIMPA, INDIVIDUALLY,                           §
 AND AS REPRESENTATATIVE OF                           §
 THE ESTATE OF ANTHONY                                §
 TIMPA et al.,                                        §
       Plaintiffs,                                    §        CIVIL ACTION NO.
                                                      §
 v.                                                   §        3:16-CV-3089-N
                                                      §
 DUSTIN DILLARD et al.,                               §
      Defendants.                                     §

               DEFENDANTS DOMINGUEZ AND RIVERA’S RESPONSE TO
                   PLAINTIFFS’ AMENDED MOTION TO LIFT STAY

TO THE HONORABLE COURT:

        Defendants Raymond Dominguez and Domingo Rivera (“Defendants”) respond to the

Plaintiffs’ Amended Motion to Lift Stay (ECF No. 114), filed on March 20, 2019.

        Defendants do not oppose the relief sought by the Plaintiffs.

                                                  Respectfully submitted,

                                                  CITY ATTORNEY OF THE CITY OF DALLAS

                                                  Christopher J. Caso
                                                  Interim City Attorney

                                                  s/ Tatia R. Wilson
                                                  Tatia R. Wilson
                                                  Senior Assistant City Attorney
                                                  Texas State Bar No. 00795793
                                                  tatia.wilson@dallascityhall.com

                                                  7DN Dallas City Hall
                                                  1500 Marilla Street
                                                  Dallas, Texas 75201
                                                  Telephone: 214-670-3519
                                                  Facsimile: 214-670-0622

                                                  Attorneys for Defendants Raymond Dominguez, and
                                                  Domingo Rivera
Defendants Dominguez and Rivera’s Response to Plaintiffs’ Amended Motion to Lift Stay
Timpa v. Dillard, Civil Action No. 3:16cv3089-N                                              Page 1
  Case 3:16-cv-03089-N Document 115 Filed 03/20/19                        Page 2 of 2 PageID 1126

                                    CERTIFICATE OF SERVICE

         I certify that on March 20, 2019, I electronically filed the foregoing document with the
clerk of court for the U.S. District Court, Northern District of Texas, using the CM/ECF electronic
case filing system of the court. The electronic case filing system will send a “Notice of Electronic
Filing” notification to all case participants registered for electronic notice, including all pro se
parties and/or attorneys of record who have consented in writing to accept this Notice as service
of this document by electronic means. I further certify that I have served to the extent applicable all
case participants not registered for electronic notice by another manner authorized by Federal Rule of
Civil Procedure 5(b)(2).

                                                  s/ Tatia R. Wilson
                                                  Assistant City Attorney




Defendants Dominguez and Rivera’s Response to Plaintiffs’ Amended Motion to Lift Stay
Timpa v. Dillard, Civil Action No. 3:16cv3089-N                                                  Page 2
